per curiam:
El 26 de enero de 2000 este Tribunal suspen-dió indefinidamente al Ledo. Manuel García Tamayo del ejercicio de la notaría por falta de pago de la fianza notarial y ordenó la incautación de su obra notarial.(1) Se le advirtió que el continuar incumpliendo con las órdenes de este Foro, podía acarrear sanciones más severas.
Así las cosas, el 6 de diciembre de 2000 la Directora de la Oficina de Inspección de Notarías presentó su Informe, *670en el cual señaló que la obra notarial del licenciado García Tamayo contenía deficiencias que, a pesar de haber sido señaladas por ésta, aún estaban sin subsanar. Expresó, además, que tampoco había entregado el Registro de Testimonios.
En vista de lo anterior, el 20 de diciembre de 2000 emi-timos una resolución mediante la cual concedimos al licen-ciado García Tamayo el término de diez (10) días para que procediera a entregar el Registro de Testimonios y corri-giese las deficiencias que aún subsisten en su obra notarial. Además, le indicamos que debería certificarnos el cumplimiento de lo aquí ordenado. Le apercibimos “que su incumplimiento con esta Resolución podr[ía] conllevar la suspensión del ejercicio de la abogacía”. Han pasado más de dos (2) meses desde que venció el término concedido y aún el licenciado García Tamayo no ha cumplido con nues-tra resolución.
La conducta de un abogado de no cumplir con las órde-nes del Tribunal Supremo, en relación con deficiencias en su obra notarial y requerimientos de la Oficina de Inspec-ción de Notarías, no sólo demuestra desidia, dejadez y me-nosprecio al Tribunal, sino que acarrea la suspensión inde-finida del ejercicio de la abogacía. Véase In re Crespo Segarra, 146 D.P.R. 606 (1998).
Por los fundamentos antes expuestos, se suspende al Ledo. Manuel García Tamayo de forma inmediata y perma-nente de la práctica de la abogacía. Se ordena al Alguacil de este Tribunal que se incaute del Registro de Testimonios y lo entregue a la Directora de la Oficina de Inspección de Notarías para la correspondiente investigación e informe.

Se le impone, además, el deber de corregir a su costo todas las deficiencias de su obra notarial, notificar a todos sus clientes de su presente inhabilidad como abogado, y devolver cualesquiera honorarios recibidos por trabajos no realizados.


*671
Finalmente, deberá certificarnos en treinta (30) días, contados a partir de la notificación de la sentencia, el cum-plimiento de todos estos deberes.


Se dictará la correspondiente sentencia.


(1) In re García Tamayo, 150 D.P.R. 154 (2000).